Aoios(Rev.o4/1o)§§S&o£f&Qs$aHn®.G&'§A-CKD Documentl Filed 04/25/19 Pagelof44

   

UNITED STATES DISTRICT CoUR ‘

   
 

    

forthe APR 25 2019
Eastern District of Califomia CLERK, U.S. DlSTRICT CO '
In the Matter of the Search of ) :ASTERN D‘STR'CT OF C§
) DEPUTVC|.ERK f
14 Electronic Devices, currently located at the § Case NO'_ 9 _ SW _ 3 5 4 CKD, .~.n
FBI Office 2001 Freedom Way, Roseville, CA ) 2' l
) _

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that‘on the following person or property (identify the person or describe the
property to be searched and give its location).'

SEE ATTACHMENTS Al - Al4, attached hereto and incorporated by reference.

located in the Eastern District of Califomia , there is now concealed (identify the

person or describe the property to be seizeaDZ

 

SEE ATTACHMENT B, attached hereto and incorporated by reference

The basis for the search under Fed. R. Crim. P. 41(c) is (eheck one or more):

evidence of a crime;

contraband, fruits of crime, or other items illegally possessed;

property designed for use, intended for use, or used in committing a crime;

E|HH|S|

a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section O#ense Description
21 U.S.C. § 841(a)(1); Distribution of a Controlled Substance
21 U.S.C. § 846 Conspiracy to Distribute a Controlled Substance

The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.

|Zl Continued on the attached sheet.

l] Delayed_notice days (give exact ending date if more than 30 ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

_£1.414=,?

Applicant ’s signature

Aron M n
/MMMTM Agent
Print name d title
Sworn to be o me d signed in my presence. @)M w
Date: Z v

Judge ’s signature

 

 

City and state: Sacramento, Califomia - Kerrda'l'l']'.'Nemen, U.S. Magistrate Judge

Cam.yo l€.rii‘ed name yand title

 

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 2 of 44

AFFIDAVIT
I, Aron Mann, being duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. l am a special agent with Homeland Security Investigations (“HSI”) and have been so
employed since June 2016. As a requirement for employment as an HSl special agent, I
successfully completed the Criminal Investigator Training Program (“CITP”) located at the
Federal Law Enforcement Training Center (“FLETC”) in Glynco, Georgia. At the conclusion of
CITP, l completed an additional Homeland Security Investigations Special Agent Training
Academy. As part of the training at FLETC, I received extensive instruction in the areas of
immigration law, customs law, illegal narcotics, firearms, surveillance,»and interview techniques.
As a special agent with HSI, I investigate, among other things, illegal narcotics trafficking and
cyber-crimes. Moreover, as an HSI special agent, l am a “Federal Law Enforcement Officer,”
authorized to investigate violations of the laws of the United States and to execute search and
seizure warrants issued under the authority of the United States.

2. I have conducted and participated in criminal investigations for violations of federal and
state laws including, but not limited to, narcotics trafficking, child exploitation, money
laundering, firearms, fraud, and other organized criminal activity. I have prepared, executed, and
assisted in numerous search and arrest warrants. I have also conducted and participated in
criminal and administrative interviews of witnesses and suspects. l am familiar with the formal
methods of illegal narcotics investigations, including electronic surveillance, visual surveillance,
general questioning of witnesses, search warrants, confidential informants, the use of undercover
agents, and analysis of financial records. I have participated in investigations of organizations
involved in the manufacture, distribution, and possession with intent to distribute controlled
substances

PURPOSE

3. l submit this application and affidavit in support of a warrant authorizing the search of
the following devices, all described more fully on Attachments A-l through A-14:

a Google Pixel cell phone (See Attachment A-l)
an HP Spectre laptop (See Attachment A-2)

an HP Pavilion laptop (See Attachment A-3)

a Samsung tablet (See Attachment A-4)

two Apple iPads (See Attachments A-5 and A-6)
a Fujitsu hard drive (See Attachment A-7)

r-'=.OFL.OP‘.Q=

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 3 of 44

a Hitachi hard drive (See Attachment A-8)
a Crucial hard drive (See Attachment A-9)
a Black Samsung cell phone (See Attachment A-10)
a Grey Samsung Galaxy S cell phone (See Attachment A-l 1)
a Lenovo laptop (See Attachment A-12)
a Toshiba external hard drive (See Attachment A-13)
. a MyBook Portable hard drive (See Attachment A-14)

a -.rr‘-'-'.=rq<=

4. Collectively, this affidavit will refer to these electronic devices collectively as “THE
ELECTRONIC STORAGE MEDIA.”

5. This application and affidavit seeks authority to search THE ELECTRONIC STORAGE
MEDIA - and to seize any instrumentalities, fruits, and evidence contained therein - relating to
violations of 21 U.S.C. § 841(a)(1) (Distribution of Controlled Substances) and 21 U.S.C. § 846
(Conspiracy to Distribute Controlled Substances), more fully described in Attachment B.

6. The statements in this affidavit are based in part on information provided to me by other
law enforcement officers, police reports, and on my own investigation of this matter. Because
this affidavit is being submitted for the limited purpose of securing a search warrant, I have not
included each and every fact known to me concerning this investigation I have only set forth
facts that I believe are necessary to establish probable cause to believe that evidence, fruits, and
instrumentalities of the violations of 21 U.S.C. § 841(a)(1) (Distribution of Controlled
Substances) and 21 U.S.C. §§ 846, 841(a)(1) (Conspiracy to Distribute Controlled Substances)
are located within THE ELECTRONIC STORAGE MEDIA.

FACTS ESTABLISHING PROBABLE CAUSE

7. In September 2018, I began investigating Carrie MARKIS for operating as the narcotics
vendor “Farmacy41” on several dark web marketplaces beginning in or around November 2013
and continuing through about April 2016. Through my review of seized data from three dark
web marketplaces, l estimated that MARKIS sold more than 20,000 opioid prescription pills,
including oxycodone, hydrocodone, morphine, and hydromorphone. She also sold more than
100 fentanyl transdeimal patches.

8. On January 24, 2019, law enforcement officers executed search and arrest warrants at
MARKIS’s residence. See Dkt. # 2:19-cr-062 JAM. Agents arrested MARKIS. During their
' search of her home, investigators also found and seized crystal methamphetamine, opioid pills, l
$234,000 in U.S. Currency, over the equivalent of about $1.8 million in digital currency.
Additionally, agents seized THE ELECTRONIC STORAGE MEDIA, more fully described in

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 4 of 44

Attachments A-l through A-14, Agents found no one else at MARKIS’s residence and no
evidence that any other person else lived there.

9. During a post-Miranda interview, MARKIS admitted to operating the Farmacy4l dark
web vendor account and to packaging and shipping oxycodone, hydrocodone, and fentanyl,
among other controlled substances. MARKIS stated that she has been a near-daily
methamphetamine user for the past 15 years and has not worked in her profession as a registered
nurse since beginning the dark web operation in late 2013. MARKIS also stated that she is
living off the digital currency proceeds earned from the sales.

TECHNICAL TERMS

10. Based on my training and experience, I use the following technical terms to convey the
following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files', storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the
location of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to
photographs or videos.

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 5 of 44

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other
digital data. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such
as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved
in such navigation The GlobalPositioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined With a special
sequence of numbers. These signals are sent by radio, using specifications that
are publicly available. A GPS antenna on Eaith can receive those signals. When
a GPS antenna receives signals from at least four satellites, a computer connected
to that antenna can mathematically calculate the antenna's latitude, longitude, and
sometimes altitude with a high level of precision.

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication
devices and are used to access the Intemet and send and receive e-mail. PDAs
usually include a memory card or other removable storage media for storing data
and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives. This
removable storage media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal computers For
example, PDA users can work With word-processing documents, spreadsheets,
and presentations PDAs may also include global positioning system (“GPS”)
technology for determining the location of the device.

f. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller
than a notebook, that is primarily operated by touching the screen. Tablets
function as wireless communication devices and can be used to access the Intemet

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 6 of 44

through cellular networks, 802.11 “wi-fi” networks, or otherwise. Tablets
typically contain programs called apps, which, like programs on a personal
computer, perform different functions and save data associated with those
functions. Apps can, for example, permit accessing the Web, sending and
receiving e-mail, and participating in Intemet social networks.

g. Pager: A pager is a handheld wireless electronic device used to contact an
individual through an alert, or a numeric or text message sent over a
telecommunications network. Some pagers enable the user to send, as well as
receive, text messages.

h. IP Address: An Intemet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the Internet. An IP address is a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the Intemet computer must be assigned an IP address
so that Intemet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Intemet service providers control
a range of IP addresses. Some computers have static-that is, long-term-IP
addresses, while other computers have dynamic-that is, frequently changed-IP
addresses. ’

i. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Intemet,
connections between devices on the Intemet often cross state and international
borders, even when the devices communicating with each other are in the same
State.

11. Based on my training, experience, and research, I know that THE ELECTRONIC
STORAGE MEDIA have capabilities that allow them to serve, variously, as wireless telephones,
digitial cameras, portable media players, GPS navigation devices, PDAs, tablets, pagers, and as
devices that access the Intemet. In my training and experience, examining data stored on devices
of this type can uncover, among other things, evidence that reveals or suggests who possessed or
used the device.

ELECTRONIC STORAGE AND F()RENSIC ANALYSIS

12. Based on my knowledge, training, and experience, I know that electronic devices can
store information for long periods of time, Similarly, things that have been viewed via the
Intemet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools.

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 7 of 44

13. There is probable cause to believe that things that were once stored on the THE
ELECTRONIC STORAGE MEDIA may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Intemet.
Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months or
years later using forensic tools. This is so because when a person “deletes” a file
on a computer, the data contained in the file does not actually disappear; rather,
that data remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space-that is, in space on the storage medium that is not currently being
used by an active file-for long periods.of time before they are overwritten In
addition, a computer's operating system may also keep a record of deleted data in
a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media-in particular,
computers' internal hard drives-contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file
system data structures, and virtual memory “swap” or paging files, Computer
users typically do not erase or delete this evidence, because special software is
typically required for that task. However, it is technically possible to delete this
information

d. Similarly, files that have been viewed via the Intemet are sometimes
automatically downloaded into a temporary Intemet directory or “cache.”

14. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how
THE ELECTRONIC STORAGE MEDIA was used, the purpose of its use, who used it, and
when There is probable cause to believe that this forensic electronic evidence might be on THE
ELECTRONIC STORAGE MEDIA because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a

6

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 8 of 44

file (such as a paragraph that has been deleted from a word processing file).
Virtual memory paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active. Web browsers,
e-mail programs, and chat programs store configuration information on the
storage medium that can reveal information such as online nicknames and
passwords. Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other
external storage media, and the times the computer was in use, Computer file
systems can record information about the dates files were created and the
sequence in which they were created.

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who
used them, and when.

d. The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium.

15. Nature of examination Based on the foregoing, and consistent with Rule 4l(e)(2)(B), the
warrant l am applying for would permit the examination of the device consistent with the
warrant. The examination may require authorities to employ techniques, including but not
limited to computer-assisted scans of the entire medium, that might expose many parts of the
device to human inspection in order to determine whether it is evidence described by the warrant.

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 9 of 44

16.v Manner of execution Because this warrant seeks only permission to examine a device
already in law enforcement’s possession, the execution of this warrant does not involve the
physical intrusion onto a premises Consequently, I submit there is reasonable cause for the
Court to authorize execution of the warrant at any time in the day or night.

17§ Records sought under this warrant could be stored in a variety of storage media formats
that may require off-site reviewing with specialized forensic tools

18. Based on the foregoing, and consistent with Rule 41 (e)(2)(B), when persons executing
the warrant conclude that it would be impractical to review the media on-site, the warrant I am
applying for would permit seizing or imaging storage media that reasonably appear to contain
some or all of the evidence described in the warrant, thus permitting its later examination
consistent with the warrant. The examination may require techniques including but not limited
to, computer-assisted scans of the entire medium that might expose many parts of a hard drive to
human inspection in order to determine whether it is evidence described by the warrant.

//
//
//
//

//

//

,Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 10 of 44

CONCLUSION

19. Based upon the foregoing, there is probable cause to believe the described THE
ELECTRONIC STORAGE MEDIA are evidence of, and contain evidence of, violations of 21
U. S. C. § 841(a)(l) (Distribution of Controlled Substances) and 21 U. S C. § 846 (Conspiracy to
Distribute Controlled Substances),

kla;_/

Aron Mann
Special Agent
Homeland Security Investigations

 

 

Approved as to form:

é"?¢%

Amanda Beck
Assistant United States Attomey

Swom and Subscribed to me on April 9§2019

w

Hon.-Iéenel-a.lLJ?-l>$cwmarr° l
United States Magistrate Judge
Eastem District of Califomia

~\ . K. nolan¢y
UF;"&L’;‘W¢ we

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 11 of 44

ATTACHMENT A-1
Description of the Item to be Searched

A Google Pixel cell phone with IMEI 352693081270635. This phone was seized from the home
of Carrie MARKIS on January 24, 2019.

10

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 12 of 44

ATTACHMENT A-2
Description of the Item to be Searched

A silver HP Spectre laptop with S/N 5CD605108K. This laptop was seized from the home of
Carrie MARKIS on January_24, 2019. ~

ll

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 13 of 44

ATTACHMENT A-3
Description of the Item to be Searched

A black HP Pavilion laptop with S/N CND9041Z9Y. This laptop was seized from the home of
Carrie MARKIS on January 24, 2019.

12

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 14 of 44

ATTACHMENT A-4
Description of the Item to be Searched

A white Samsung tablet with S/N RF2DA08ZJVH. This tablet was seized from the home of
Carrie MARKIS on January 24, 2019.

13

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 15 of 44

ATTACHMENT A-S
Description of the Item to be Searched

An Apple iPad with S/N DMPL61BVFCYG. This iPad was seized from the home of Carrie
MARKIS on January 24, 2019.

14

' Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 16 of 44

ATTACHMENT A-6
Description of the Item to be Searched

An Apple iPad with S/N DMPVH9CRHP50. This iPad was seized from the home of Carrie
MARKIS on January 24, 2019.

15

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 17 of 44

ATTACHMENT A-7
Description of the Item to be Searched

A Fujitsu hard drive with S/N K617T8C3FYRH. This hard drive was seized from the home of
Carrie MARKIS on January 24, 2019.

16

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 18 of 44

ATTACHMENT A-8
Description of the Item to be Searched

A Hitachi hard drive with S/N 110125.125R0054G8441H. This hard drive was seized from the
home of Carrie MARKIS on January 24, 2019.

17

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 19 of 44v

ATTACHMENT A-9
Description of the Item to be Searched

A Crucial hard drive with S/N 133409550F4A. This hard drive was seized from the home of
Carrie MARKIS on January 24, 2019.

18

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 20 of 44

ATTACHMENT A-10
Description of the Item to be Searched

A black T-Mobile Samsung cell phone. This cell phone was seized from the home of Carrie
MARKIS on January 24, 2019.

19

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 21 of 44

ATTACHMENT A-l 1
Description of the Item to be Searched

A grey Samsung Galaxy S cell phone. This cell phone was seized from the home of Carrie
MARKIS on January 24, 2019.

20

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 22 of 44

ATTACHMENT A-12
Description of the Item to be Searched

An orange Lenovo laptop S/N YB01963475. This laptop was seized from the home of Carrie
MARKIS on January 24, 2019.

21

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 23 of 44

ATTACHMENT A-13
Description of the Item to be Searched

A Toshiba external hard drive with S/N 52UAPBFITSX3. This hard drive was seized from the
home of Carrie MARKIS on January 24, 2019.

22

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 24 of 44

ATTACHMENT A-l4
Description of the Item to be Searched

A Western Digital MyBook portable hard drive with SfN WCC4E0723766. This hard drive was
seized from the home of Carrie MARKIS on January 24, 2019.

23

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 25 of 44

MT_§
List of Items to be Searchedfor and Seized

All records on THE ELECTRONIC STORAGE MEDIA described in Attachments A-l through
A-14 that relate to violations of21 U.S.C. §§ 846, 841(a)(1) or 21 U.S.C. § 841(a)(1) since about
November 2013 and that involve Carrie MARKIS. These records include:

1. Records of text messages, iMessages, telephone calls, including incoming, outgoing, and
missed calls, phone contact addresses, email addresses and telephone numbers in directories,
documents and files which reflect names, email addresses, telephone numbers and objects related
to narcotics trafficking, and photographs or videos related to narcotics trafficking and associates

2. Dark web marketplace passwords, keys, text files, encryption passphrases/codes, PGP
keys, or other information needed to access dark web and hidden service websites or encrypted
communication platforms

3. Any and all hidden services accounts or encrypted chat applications used in fiirtherance
of the offenses described above, including, but not limited to, darknet market accounts,
associated darknet forum accounts, Tor-based email accounts, and encrypted chat application
handles and logins

4. Email or other electronic communications regarding the possession, transfer, or sale of
narcotics or digital currency.

5. Virtual currency in any format, including but not limited to wallets (digital and paper),
seed words, usernames and passwords, public keys and private keys

6. Evidence and records relating to the accumulation of proceeds derived from illicit
narcotics trafficking, including banking, wire transfer, and credit card records; evidence and
records relating to the sales or purchase of any digital currency or prohibited item on the dark
web.

7. Passwords, encryption keys, seed words, and other access devices that may be necessary
to access the digital device or other electronic storage media. ` `

8. Records and things evidencing the use of an Internet Protocol address to communicate
with the Internet.

24

Case 2':19-va-00354-CKD Document 1 Filed 04/25/19 Page 26 of 44

9. Records of internet activity, including firewall logs, caches, browser history and cookies,
“bookmarked” or “favorite” web pages, search terms that the user entered into any internet
search engine, and records of user-typed web addresses

10. Any and all peer to peer (P2P) virtual currency trading platform accounts, with no
legitimate or identified service provider to which legal process may be served, used in
furtherance of the offenses described above, including, but not limited to, localbitcoinscom
accounts or Bitcoin-OTC intemet relay chat channel accounts

11. Lists of customers and related identifying information

12. Types, amounts, and prices of drugs trafficked as well as dates, places, and amounts of
specific transactions 5

13. Any information related to sources of drugs (including names, addresses, phone numbers
or any other identifying information).

14. Any information recording Carrie MARKIS’s schedule or travel from November 2013 to
April 20 1 6.

15. All bank records, checks, credit card bills, account information, and other financial
records

16. Any and all records or other items which are evidence of ownership or use of THE
ELECTRONIC STORAGE MEDIA.

17. Records and things evidencing the use of an Intemet Protocol address to communicate
with the Internet.

18. Contextual information necessary to understand the evidence described in this
Attachment.

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.

25

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 27 of 44
AO 93 (Rev. 11/13) Search and Seizure Wanant

 

UNITED STATES DISTRICT CoURT
for the

Eastem District of Califomia
In the Matter of the Search of

CaseNo. y
219-sw-354 CKD

14 Electronic Devices, currently located at the FBI
Office 2001 Freedom Way, Roseville, CA

V\-/\./\./\./\/

 

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search

 

 

of the following person or property located in the w District of Califomia
(identij§) the person or describe the property to be searched and give its locat

 

SEE ATTACHMENTS Al - Al4, attached hereto and incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (idenn'j§/ the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.

YOU ARE COMMANDED to execute this warrant on or before §/q/%/ q (,,e¢ re exceed 14 deys)
|:| in the daytime 6:00 a.m. to 10:00 p.m. |ZI at any time in the day or night belcause good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: an authorized U.S. Ma istrate Jud e in the Eastem
District of Califomia ' '

|:| Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

  

 

 

|:l for __ days ('no¢ ro exceed 3(1) |:| until, the facts justifying, the later Specific date of ________________________
Date and time issued: L//-?/§jwl 7 2 "5_& /7
' " l l Judge 's signatu'i'e

 

1
City and state: Sacramento, Califomia \ Kendall~l..Nemn,an, U.S. Magistrate Judge
l Printed name and title
‘\\ Carolyn K. De\laney
U.S. Magistrate Judge

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 28 of 44
AO 93 (Rev. 11/13) Search and Scizure Wanant (Page 2) (modified)

 

Return

 

Case No.': Date and time warrant executed: Copy of warrant and inventory leii with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certif'ication

 

 

l swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.

 

Subscribed, sworn to, and returned before me this date,

 

 

Signaturc of Judge Date

 

 

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 29 of 44

ATTACHMENT A-l
Description of the Item to be Searched

A Google Pixel cell phone With IMEI 352693081270635. This phone was seized from the home
of Carrie MARKIS on January 24, 2019

'10

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 30 of 44

ATTACHMENT A-2
Description of the Item to be Searched

A silver HP Spectre laptop with S/N 5CD605108K. This laptop was seized from the horne of
Carrie MARKIS on January 24, 2019.

11

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 31 of 44

ATTACHMENT A-3
Description of the Item to be Searched _

A black HP Pavilion laptop with S/N CND9041Z9Y. This laptop was seized from the home of
Carrie MARKIS on January 24, 2019.

12

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 32 of 44

ATTACHMENT A-4
Description of the Item to be Searched

A white Samsung tablet with S/N RF2DA08ZJVH. This tablet was seized from the home of
Carrie MARKIS on January 24, 2019.

13

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 33 of 44

ATTACHMENT A-S
Description of the Item to be Searched

An Apple iPad with S/N DMPL61BVFCYG. 'I`his iPad was seized from the home of Carrie
MARKIS on January 24, 2019.

14

4 Case 2:19-va-00354-CKD Documentl Filed 04/25/19 Page 34 of 44 '

ATTACHMENT A-6
Description of the Item to be Searched

An Apple iPad with S/N DMPVH9CRHP50. This iPad was seized from the home of Carrie
MARKIS on January 24, 2019.

'15

Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 Page 35 of 44

ATTACHMENT A-7
Description of the Item to be Searched

A Fujitsu hard drive With S/N K617T8C3FYRH. This hard drive was seized from the home of
Carrie MARKIS on January 24, 2019.

16

_ Case 2:19-va-00354-CKD Document 1 Filed 04/25/19 `Page 36 of 44

ATTACHMENT A-8
Description of the Item to be Searched

A Hitachi hard drive with S/N 110125]25R0054G8441H. This hard drive was seized from the
home of Carrie MARKIS on January 24, 2019.

17

Case 2:19-svv-00354-CKD Documentl Filed 04/25/19 Page`37 of44

ATTACHMENT A-9
Description of the Item to be Searched

A Crucial hard drive with S/N 133409550F4A. This hard drive was seized from the home of
Carrie MARKIS on January 24, 2019.

18

Case 2:19-svv-00354-CKD Document 1 Filed 04/25/19 Page 38 of 44

ATTACHMENT A-l 0
Description of the Item to be Searched

A black T-Mobile Samsung cell phone. This cell phone was seized from the home of Carrie
MARKIS on January 24, 2019.

19

Case 2:19-svv-00354-CKD Document 1 Filed 04/25/19 Page 39 of 44

ATTACHMENT A-l 1
Description of the Item to be Searched

A grey Samsung Galaxy S cell phone. This cell phone was seized from the home of Carrie
MARKIS on January 24, 2019.

20

Case 2:19-svv-00354-CKD Document 1 Filed 04/25/19 Page 40 of 44

ATTACHMENT A-12
Description of the Item to be Searched

An orange Lenovo laptop S/N YB01963475. This laptop was seized from the home of Carrie
MARKIS on January 24, 2019.

21

Case 2:19-svv-00354-CKD Document 1 Filed 04/25/19 Page 41 of 44

ATTACHMENT A-l3
Description of the Item to be Searched

A Toshiba external hard drive with S/N 52UAPBFITSX3. This hard drive was seized from the
home of Carrie MARKIS on January 24, 2019.

22

Case 2:19-svv-00354-CKD Document 1 Filed 04/25/19 Page 42 of 44

ATTACHMENT A-14

Description of the Item to be Searched

A Western Digital MyBook portable hard drive with S/N WCC4E0723 766. This hard drive was
seized from the home of Carrie MARKIS on January 24, 2019.

23

Case 2:19-svv-00354-CKD Document 1 Filed 04/25/19 Page 43 of 44

ATTACHMENT B
List afItems ta be Searchedfar and Seized

All records on THE ELECTRONIC STORAGE MEDIA described in Attachments A-l through
A-l4 that relate to violations of 21 U.S.C. §§ 846, 84l(a)(1) or 21 U.S.C. § 841(a)(l) since about
November 2013 and that involve Carrie MARKIS. These records include:

l. Records of text messages iMessages telephone calls including incoming, outgoing, and
missed calls phone contact addresses, email addresses and telephone numbers in directories,
documents and files which reflect names email addresses telephone numbers and objects related
to narcotics trafficking, and photographs or videos related to narcotics trafficking and associates

2. Dark web marketplace passwords keys text files, encryption passphrases/codes, PGP
keys or other information needed to access dark web and hidden service websites or encrypted
communication platforms '

3. Any and all hidden services accounts or encrypted chat applications used in tilrtherance
of the offenses described above, including, but not limited to, darknet market accounts
associated darknet forum accounts Tor-based email accounts and encrypted chat application
handles and logins.

4. Email or other electronic communications regarding the possession, transfer, or sale of
narcotics or digital currency.

5. Virtual currency in any format, including but not limited to wallets (digital and paper),
seed words, usernames and passwords, public keys and private keys

6. Evidence and records relating to the accumulation of proceeds derived from illicit
narcotics trafficking, including banking, wire transfer, and credit card records; evidence and
records relating to the sales or purchase of any digital currency or prohibited item on the dark
web. '

7. Passwords encryption keys seed words and other access devices that may be necessary
to access the digital device or other electronic storage media.

8. Records and things evidencing the use of an Intemet Protocol address to communicate
with the Internet.

Case 2:19-svv-00354-CKD Do‘oument 1 Filed 04/25/19 Page 44 of 44

9. Records of internet activity, including firewall logs caches, browser history and cookies
“bookmarked” or “favorite” web pages search terms that the user entered into any internet
search engine, and records of user-typed web addresses

10. Any and all peer to peer (P2P) virtual currency trading platform accounts with no
legitimate or identified service provider to which legal process may be served, used in
iiirtherance of the offenses described above, including, but not limited to, localbitcoins.com
accounts or Bitcoin-OTC internet relay chat channel accounts

11. Lists of customers and related identifying information

12. Types, amounts and prices of drugs trafficked as well as dates, places and amounts of
specific transactions ‘

13_. Any information related to sources of drugs (including names addresses, phone numbers
or any other identifying information).

14. Any information recording Carrie MARKIS’s schedule or travel from November 2013 to
Aprii 2016. `

15. All bank records checks credit card bills account information, and other financial
records

16. Any and all records or other items which are evidence of ownership or use of THE
ELECTRONIC STORAGE MEDIA.

17. Records and things evidencing the _use of an Intemet Protocol address to communicate

with the Internet.

18. Contextual information necessary to understand the evidence described in this
Attachment.

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.

25

